PER CURIAM.
We review this matter on remand from the Supreme Court, reversing our determination that appellant’s suit for damages was premature. The Supreme Court also ordered this Court to consider whether the trial court’s determination that appellee’s suit was not frivolous is without merit. Considering the failure of the trial court to grant appellant a full hearing in which to prove that the suit of Morris Reed was frivolous, we vacate the trial court’s judgment of dismissal as to appellant’s motion for costs and attomeys’s fees, and remand to the trial court for an evidentiary hearing on the motion.

VACATED AND REMANDED.